Citation Nr: 0529169	
Decision Date: 10/31/05    Archive Date: 11/09/05

DOCKET NO.  96-14 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manila, the Republic of the Philippines


THE ISSUE

Whether the forfeiture of Department of Veterans Affairs (VA) 
benefits for fraud invoked against the appellant was proper.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The record in this case reveals that the veteran entered 
active military service in December 1941 and was determined 
to have died while on active duty in May 1942.  The appellant 
was his spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1995 determination by the VA Regional Office 
(RO) in Manila which declined to reopen the appellant's claim 
for revocation of the forfeiture declared against her.  In 
February 1997, the Board determined that new and material 
evidence had been submitted in support of the appellant's 
claim, reopened the claim, and remanded it to the RO for 
further development of the evidence and a de novo review of 
her claim.  

The Board issued a decision that held that the forfeiture of 
VA benefits invoked against the appellant for fraud was 
proper in November 1998.  The appellant appealed the decision 
to the U. S. Court of Appeals for Veterans Claims (Court).

The Court vacated the Board's decision and remanded the case 
for readjudication in light of the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  The Board remanded the 
case to the RO for additional development in April 2002.  It 
is again before the Board for appellate review.


FINDINGS OF FACT

1.  The appellant lived in an ostensible husband and wife 
relationship with [redacted] prior to and after January 1971, 
and continued in this relationship with him until his death 
in July 1986.

2.  While claiming VA death benefits in July 1972, the 
appellant deliberately presented false evidence to the VA 
claiming that she was no longer living with [redacted] in a 
marital relationship

3.  Evidence of record proves beyond a reasonable doubt that 
the appellant committed fraud.


CONCLUSION OF LAW

The appellant knowingly provided false evidence concerning a 
claim for VA benefits, and has, thereby, forfeited all rights 
and claims to benefits administered by the VA except 
insurance benefits.  38 U.S.C.A. § 6103(a) (West 2002); 
38 C.F.R. § 3.901 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The Board notes that the veteran's claims file was lost prior 
to 1995 and the October 1995 RO determination currently on 
appeal was therefore based on a reconstructed claims file.  
When this case was remanded by the Board in February 1997, 
the RO was requested, in pertinent part, to attempt to locate 
the original claims file, documenting for the record all 
efforts taken in that regard.  A review of the record reveals 
that the aforementioned development has been completed by the 
RO as evidenced by July 1997 Memorandum for File, tracing the 
procedural and factual history of the appellant's claim back 
to the initial RO decision to forfeit appellant's VA benefits 
in 1974.

Although RO attempts to locate the original claims file prior 
to April 1995 have been unsuccessful, the reconstructed file 
contains a photocopy of the August 1974 RO decision 
forfeiting VA benefits, a November 1974 statement of the case 
issued in response to the appellant's notice of disagreement, 
and the April 1975 Board decision affirming the RO decision 
forfeiting appellant's entitlement to VA benefits.  Thus, 
although the original documents relied upon by the RO in 
August 1974 and the Board in April 1975 are unavailable, the 
rationale behind such decisions and the nature of evidence 
relied upon in such decisions are ascertainable.

At the time of the above-identified April 1975 forfeiture 
decision by the Board, the evidence consisted of appellant's 
April 1953 claim for death benefits, filed by her as the 
unremarried widow of the veteran; her claim was denied by the 
RO which held that she could not be recognized as the 
veteran's unremarried widow by reason of her continuous, 
ostensible marital relationship with [redacted].  In July 1972, 
she again filed a claim for death benefits under the 
provisions of Public Law 91-376, stating that she and 
[redacted] separated in 1968.  In a February 1973 statement, 
she indicated that she was not presently married, and did not 
live with any man as if she were married, on or after January 
1, 1971; included with her statement was a declaration of 
marital status wherein she indicated that she was separated.

A field investigation was conducted by the RO in July 1973, 
including interviews with the appellant, [redacted], his 
brother, and appellant's four neighbors.  Although the 
appellant indicated, under oath, that she did not have a 
relationship with [redacted] after 1968 and had not seen him 
since that time (admitting to their husband and wife 
relationship from 1943 to 1968 and indicating that the 
parties had 6 children together), interviews with the other 
individuals identified above revealed that the appellant and 
[redacted] lived in a husband and wife relationship until their 
separation in January or February 1973.  

A supplemental field investigation in August 1973, consisting 
of interviews of several individuals who personally knew the 
appellant and [redacted], confirmed prior conclusions regarding 
the time of termination of appellant's and [redacted]'s husband 
and wife relationship in January or February 1973, despite 
appellant's affirmation of her prior testimony to the effect 
that she and [redacted] separated in 1968.

Based on the foregoing evidence, it was established that the 
appellant lived in a husband and wife relationship with 
[redacted] before and after filing her claim for VA death 
benefits in July 1972, and forfeiture of benefits declared 
against her by the RO in August 1974 was affirmed by the 
Board in April 1975.  

In April 1995, the appellant filed a claim requesting 
restoration of entitlement to VA death benefits and, at an RO 
hearing in October 1995, stressed that she was entitled to 
such benefits as the unremarried widow of the veteran.

In her February 1996 substantive appeal, the appellant 
indicated that she had a sexual relationship with [redacted], 
stressing that the relationship ended in 1968, and that the 
parties never had a marital relationship and never lived 
together.

In a February 1996 Joint Affidavit, 30 of appellant's 
personal acquaintances from her community indicated that the 
appellant and [redacted] had a relationship from 1950 to 
approximately 1967, that this "marital relationship" was 
kept a secret, that the parties never lived together, and 
that they separated in 1968.

In an April 1996 letter to the RO, the appellant reiterated 
that her relationship with [redacted] ended in 1968, indicating 
that information to the contrary was provided by jealous 
individuals from her community.  

During her May 1997 deposition, appellant's and [redacted]'s 
eldest daughter testified that she did not remember when her 
parents' marital relationship began, but the existence of 
which relationship was common knowledge in the community (as 
appellant and [redacted] had 6 children together, which fact 
was impossible to hide from others), but stated that, since 
she was born in April 1945, their relationship must have 
started prior to this time; she indicated that her parents 
were never formally married.  She testified that her parents 
separated sometime in 1968 because her father was no longer 
able to support her mother, noting that, during the entire 
duration of their common-law relationship, her parents lived 
together at [redacted], Bantagas City.  After their 
separation, the appellant was reportedly the person who moved 
out of their common residence; [redacted] reportedly remained 
at the parties' former conjugal residence until his death in 
July 1985 [sic].

A June 1997 field investigation report, including an 
interview with one disinterested person from the appellant's 
community, reveals that the appellant's and [redacted]'s 
husband and wife relationship never terminated prior to 
[redacted]'s death.  The investigation report reveals that, an 
interview with appellant's eldest daughter, conducted in 
addition to her above-discussed deposition, revealed that all 
but six individuals who executed the February 1996 affidavit 
in support of the appellant's claim were her relatives.  An 
interview with five of the affiants revealed that they signed 
the affidavit voluntarily when approached by the appellant to 
do so, but without knowledge of the details of its content; 
the individuals confirmed that the appellant and [redacted] 
lived in an ostensible relationship as husband and wife under 
one roof; they knew that appellant's and [redacted]'s 
relationship ended in 1968 (all five interviewees appeared to 
the interviewer to have been coached on what to say during 
the interview, particularly with regard to the date of the 
termination of the appellant's relationship with [redacted]; 
they spontaneously volunteered the information without 
hesitation, as if the events had happened just recently).  
Finally, an interview with another person from the 
appellant's community revealed that the appellant and 
[redacted] were still living together at the time of [redacted]'s 
death.

During her September 1997 deposition, the appellant testified 
that she lived in an ostensible, common-law, husband and wife 
relationship with [redacted] from 1944 to 1965, noting that, 
while the relationship lasted, the parties lived together at 
the appellant's current place of residence at [redacted] in 
Bantagas City.  When they separated in 1965, the appellant 
lived with her daughter while [redacted] remained at the above 
address.  She testified that she never saw or spoke to 
[redacted], openly or in secret, after they separated in 1965.  
When confronted with the RO field investigations in 1973, as 
discussed above, wherein the individuals then-interviewed 
indicated that her relationship with [redacted] lasted until 
January or February 1973, she stated that she normally 
visited him at least once a week for approximately 5 hours 
per visit but never slept in his house.  She refused to 
comment on the discrepancy between the aforementioned 
contradicting statements regarding the nature and duration of 
her relationship with [redacted].  

During her September 1997 deposition, the appellant submitted 
a July 31, 1986, death certificate showing that [redacted] died 
on July [redacted], 1986.  His civil status at the time of death was 
listed as "married," and appellant was listed as his 
surviving spouse.  The death certificate reveals that, at the 
time of his death, he and the appellant lived at [redacted]e in 
Batangas City.  The appellant also submitted a receipt 
showing that she paid for [redacted]'s burial lot and a 
contract for purchase of his burial lot (both documents 
having been executed in what appears to be appellant's native 
language, other than English, and the Board accepts 
appellant's own identification of these documents as 
sufficient for the purpose of the instant appeal).  

A September 1997 RO field investigation report, consisting of 
interviews with several individuals from the appellant's 
community who personally knew the appellant and personally 
knew [redacted] prior to his death, reveals that the 
appellant's and [redacted]'s ostensible, long-time, 
uninterrupted husband and wife relationship was terminated by 
[redacted]'s death.  One witness, 62 years old, indicated that, 
at the time of RO's 1973 investigation of the appellant, the 
appellant and [redacted] pretended that their relationship had 
ended and the appellant moved in with one of her daughters 
for a period of time, but that they continued their 
relationship in secret; eventually, the appellant was 
reported to have returned to her and [redacted]'s conjugal 
residence where they lived together until [redacted]'s death.  
The interviewee indicated that all 30 individuals who 
executed the February 1996 affidavit in the appellant's 
support (as discussed above) are appellant's relatives.  The 
investigator indicated that the witnesses whom he interviewed 
answered his questions in a straightforward and spontaneous 
manner, giving him the impression that they were honest and 
reliable.

The Board denied the appellant's claim in November 1998.  The 
appellant appealed to the Court.  

The Board notes that the claims file contains an e-mail 
exchange between an attorney from the VA General Counsel's 
appellate group and the Manila RO dated in April 1999.  The 
attorney noted that the record contained a Report of Contact, 
dated October 24, 1995, which contained a summary of an 
informal hearing from that date.  The attorney asked if there 
was a typed transcript of the hearing.  The reply, from an 
individual at the RO, indicated that the summary meant that 
there was only an informal discussion of the case and not a 
formal hearing.

The appellant submitted an informal brief to the Court in 
December 1999.  She stated that the Board had failed to take 
into consideration that her relationship with [redacted] ended 
before January 1, 1971.  She argued that this should have 
been properly investigated and her benefits restored.  She 
noted that Public Law 91-376 provided for the restoration of 
benefits upon termination of a relationship by death or 
divorce and that she was already separated from [redacted].  
She further argued that her benefits should be restored as of 
October 1998.

The Court vacated the Board's decision in March 2001.  
Judgment was entered in April 2001.

The case was returned to the Board.  The Board wrote to the 
appellant in July 2001.  She was advised that her case had 
been returned from the Court and that she had 90 days to 
submit additional evidence or argument.  

The appellant submitted a statement where she alleged that 
she was the unremarried widow of the veteran in September 
2001.  She said that the veteran's father received some 
veteran's benefits.  She felt that she was eligible for 
dependency and indemnity compensation (DIC) benefits as the 
surviving spouse of the veteran.

As noted in the Introduction, the appellant's case was 
remanded for additional development in April 2002.

Associated with the claims file is a folder of documents that 
were seized from the home of [redacted] by the Philippine 
National Bureau of Investigation and the VA Office of the 
Inspector General in May 2002.  The records were mostly 
duplicates of correspondence between VA and the appellant.  
The file also contained copies of prior Board decisions, and 
other correspondence with individuals interested in 
representing the appellant on her appeal to the Court.

The appellant submitted several statements to the RO while 
her claim was on appeal to the Court.  In September 1999 she 
said she was filing a claim for restoration of her 
temporarily suspended DIC benefits.  She was filing the claim 
because of the termination of her relationship with [redacted] 
due to his death in 1986.  She asked that she be furnished a 
VA Form 21-8796, Statement of Termination of Marital 
Relationship.

She submitted a second statement in July 2000 arguing for 
payment of DIC benefits.  She again asked that she be 
furnished a VA Form 21-8796.

A field investigation was conducted by the RO in May 2003.  
The investigation included a deposition from the appellant, a 
deposition from the brother of the appellant, a statement 
from the appellant's son-in-law, a letter envelope from the 
Court that had the name of [redacted] and his phone 
number, and a photograph of the appellant, signature 
specimen, and fingerprint impression.  

The appellant said that she had a claim for DIC pending 
before VA in her March 2003 deposition.  She said that she 
wanted to continue with her claim.  She admitted that she had 
remarried after the death of the veteran and was married to 
[redacted].  They had six children together.  She said that she 
was not legally married to him but that their marital 
relationship was known to everyone in the community.  She 
said that the relationship had begun in 1944, and not 1950 as 
previously alleged by her.  She said that she lived as 
husband and wife with [redacted].  The appellant said that she 
had never separated from [redacted] although she did stay in 
her daughter's house in 1972.  She said that she lived there 
until 1982.  She visited her husband during this period.  She 
said that [redacted] lived with three of their children during 
that time.  She said that [redacted] had assisted her in 
her claim.  She described him as a claims fixer.

In regard to the affidavit, the appellant said that Mr. 
[redacted] asked her to submit signatures on a blank sheet.  She 
said that the affidavit did not have the statements alleging 
their testimony about her claim.  She did not know the 
content of the affidavit.  She admitted that the document was 
false.  She was told to get the 30 signatures by Mr. [redacted].  
She had used his services since the 1990's.  The appellant 
said that she knew her case had been forfeited.  She had been 
investigated in the 1970's.  She said she was advised by a 
former VA investigator to simulate her separation from 
[redacted] and she did.  She admitted to submitting false 
documentation but said she had paid a lot of money and 
expected a favorable outcome through Mr. [redacted].  The 
investigator reminded her of the forfeiture provisions in 
regard to the documentation of her claim and asked the 
appellant if she fully abided with her statements and she 
said that she did.  

The appellant's brother also gave a deposition in March 2003.  
He had been a signatory to the February 1996 affidavit.  He 
said that he never knew the content of the affidavit and was 
made to sign it without reading it.  He was told it would be 
helpful to his sister's claim.  He said that the appellant 
had never separated from [redacted] until his death in 1986.  
He said that they lived in one household and exercised 
marital functions as husband and wife.  He said that his wife 
could attest to the same facts.  The brother stated that the 
appellant and [redacted] began living together in 1950.  He 
added that the affidavit had not been dated and the 
administering officer was not mentioned.  He said that the 
affidavit was falsified and made by the claims fixer.  He 
believed that most of the signatories were only asked to sign 
a blank paper.

The appellant's son-in-law said that he had signed the 
affidavit but never knew the contents.  He said that his 
mother-in-law told him it would be helpful to her claim, so 
he signed it.  He said that the appellant and his wife 
solicited signatures around the neighborhood and gave the 
signed sheet to [redacted].  He said that he learned that 
[redacted] had facilitated the appellant's claim and that they 
had spent a substantial amount of money on the claim.  

The investigator also reported he had interviewed two 
individuals that had known the appellant and [redacted] as 
parents and husband and wife until his death in 1986.  They 
said the relationship was known to everyone in [redacted].  
The investigator also interviewed a person that was a 
signatory to the affidavit.  She said that the affidavit was 
not true, that she had been made to sign a blank sheet of 
paper.  She said that there was an ostensible relationship 
between the appellant and [redacted].  She did not execute a 
deposition because of fears of legal repercussions.  The 
investigator said that he tried to contact a number of other 
signatories to the affidavit.  Several had died, several had 
moved away, and two were not actually residents of [redacted] 
[redacted] at the time the affidavit was made.  The investigator 
concluded that the appellant, as per her own admission, 
solicited 30 individuals to provide signatures on a blank 
sheet of paper.  [redacted] inserted the words and 
submitted the affidavit to VA.  The affidavit was never 
notarized or dated.

The RO wrote to the appellant in July 2003.  The letter 
provided notice on VA's duty to assist her in her claim.  The 
letter was returned with the envelope stamped "addressee 
unknown."  The RO contacted the local civil registrar to 
inquire if the appellant had passed away.  The registrar 
responded that there was no record of her death.

A field examination was requested in May 2004.  The field 
investigator provided a report that same month.  The 
appellant was still alive and her identity verified.  The 
investigator reported on his interview of the appellant.  She 
said she had not engaged in any marital relationship with any 
man after the death of [redacted] in 1986.  She said that she 
had been assisted by a claims fixer, [redacted].  She was 
aware that Mr. [redacted] had been arrested by local authorities 
for claims fixing activities.  

The RO again wrote to the appellant in June 2004.  She was 
advised that she needed to submit evidence that would show 
that she did not submit false and fraudulent statements and 
evidence when she applied for restoration of her benefits in 
1972 and 1973.  She was told where to send the evidence and 
to submit any evidence she had in her possession.  She was 
informed of the evidence of record.  The appellant was 
further informed about what evidence VA was responsible for 
and what she should submit.  Finally, the appellant was given 
a list of veteran's service organizations that could be 
contacted to represent her.  

The appellant did not respond to the June 2004 letter.  Her 
case was transferred to the Director, Compensation and 
Pension Service in January 2005.  The Director's office 
issued a supplemental statement of the case May 2005.  The 
appellant's case was certified on appeal to the Board in July 
2005.

II.  Analysis

Any person who knowingly makes or causes to be made or 
conspires, combines, aids, or assists in, agrees to, arranges 
for, or in any way procures the making or presentation of a 
false or fraudulent affidavit, declaration, certificate, 
statement, voucher, or paper, concerning any claim for 
benefits under any of the laws administered by the Secretary 
(except laws pertaining to insurance benefits) shall forfeit 
all rights, claims, and benefits under all laws administered 
by the Secretary (except laws pertaining to insurance 
benefits).  38 U.S.C.A. § 6103(a) (West 2002).  Fraud is 
defined as an act committed in perpetration of one of the 
above-listed actions.  38 C.F.R. § 3.901 (2005).

Payment of DIC benefits is precluded where the former spouse 
of a veteran has, since the death of the veteran and after 
September 19, 1962, lived with another person and held 
himself or herself out openly to the public to be the spouse 
of such other person.  On and after January 1, 1971, until 
October 31, 1990, the requirement was that the former spouse 
of the veteran be unmarried and not living with another 
person and holding himself or herself out openly to the 
public to be the spouse of such other person.  38 U.S.C.A. 
§§ 101(3), 1310, 1316 (West 2002); 38 C.F.R. § 3.50(b) 
(2005).

Since there is no evidence of a legal marriage between the 
appellant and [redacted], the question for resolution at the 
time the appellant applied for DIC benefits in July 1972 was 
whether she was living with and holding herself out to the 
public to be the spouse of a man other than the veteran.  In 
that regard, the appellant submitted statements of her own 
claiming that she was not married, or had a marriage-like 
relationship with another person, on or after January 1971, 
indicating that she had a relationship with [redacted] but the 
relationship was terminated in 1968.  When the VA proposed to 
invoke forfeiture against the appellant because of fraud, the 
question became whether the appellant had knowingly submitted 
false statements or evidence to the VA in support of her 
claim for DIC benefits.  Since the Board found, in February 
1997, that the appellant had submitted new and material 
evidence to reopen her claim to revoke forfeiture of VA 
benefits imposed against her, that issue is to be determined 
on a de novo basis.

As discussed more fully above, evidence supporting the 
appellant's repeated contentions that her relationship with 
[redacted] ended prior to her 1972 filing of a claim for DIC 
benefits, consists of her eldest daughter's oral deposition 
and a February 1996 joint affidavit executed by 30 
individuals from her community (most of whom have been 
determined to be her relatives).  While this evidence 
suggests, in strong and unambiguous terms, that appellant's 
and [redacted]'s relationship did in fact end in or before 
1968, the investigating officials suggested that those 
individuals' motives for providing such information were at 
least suspicious; in their affidavit executed nearly 30 years 
after the alleged termination of appellant's and [redacted]'s 
relationship, the affiants, without hesitation, indicated 
unanimously, that the parties' relationship ended in 1968. 

Evidence that the appellant had an ostensible husband and 
wife relationship with [redacted] that started prior to January 
1971 and continued thereafter consists of a number of 
interviews with individuals from the appellant's community in 
1973, including an interview with [redacted], individuals from 
the appellant's community in 1997 (individuals who appeared 
reliable and trustworthy to the investigating officials), and 
individuals from the appellant's community in 2003.  The 
negative evidence is at least partially supported by 
appellant's oral depositions in September 1997, and March 
2003, and her statement to an investigator in May 2004.  

The appellant indicated that she and [redacted] did have some 
kind of relationship between 1965 and 1973 in her September 
1997 deposition, thus contradicting her prior contentions.  
Documents submitted by the appellant at her September 1997 
deposition, as identified and discussed more fully above, 
indicate that she is [redacted]'s surviving spouse, that the 
parties' husband and wife relationship was terminated only by 
[redacted]'s death in July 1986, and that the place of their 
uninterrupted ostensible residence over the years was the 
address where the appellant continues to live to this day, 
and which address was identified by the appellant's daughter 
as the residence where the parties always lived together.  
She admitted in March 2003 that she had a relationship with 
[redacted] from 1944 until his death in 1986.  She said that 
she moved in with a daughter in 1972 and lived there until 
1982 but that she maintained her relationship with [redacted].  
She admitted to using a claims fixer to help her case and 
that the affidavit submitted in February 1996 was false.  The 
persons signed a blank sheet of paper.  She said that a 
former VA investigator advised her to simulate a separation 
from [redacted] in the 1970's.  

A deposition from the appellant's brother is also evidence 
that a husband and wife relationship existed between the 
appellant and [redacted] prior to, and after 1971.  He reported 
that the appellant and [redacted] had lived in one residence 
from 1950 to 1986.  He also admitted to signing a blank sheet 
of paper when he was presented with the affidavit.  He said 
the affidavit was false and made by a claims fixer.

The appellant's son-in-law also provided a statement wherein 
he admitted to signing the affidavit without knowing what it 
was about and did not know its contents until shown them in 
March 2003.  

The evidence of record is clear that the affidavit submitted 
in February 1996 was false.  This conclusion is supported by 
the results of the March 2003 field examination report, which 
included the appellant's admission that the affidavit was 
false.

The appellant also submitted an official document to the 
Court when she filed an informal brief in December 1999.  She 
maintained at that time that her relationship with [redacted] 
ended before January 1, 1971.  This was in direct 
contradiction to statements she provided to VA field 
investigators in 2003 and 2004.  

Overall, the entirety of the evidence of record shows beyond 
a reasonable doubt that the appellant had an ostensible 
husband and wife relationship before and after January 1971, 
including at the time of the appellant's July 1972 claim for 
DIC benefits wherein she indicated that she was the unmarried 
widow of the veteran and did not have an ongoing marital 
relationship with another person.  Indeed, the appellant has 
admitted to the relationship during the course of the 
development of her current claim.  Moreover, she has 
submitted a false affidavit in support of her claim and made 
a false assertion to the Court.  

Accordingly, the Board concludes that the appellant 
intentionally provided false information to the VA in support 
of her claim for DIC benefits in July 1972.  She knew at the 
time that the information was false and she intended to 
deceive the VA in order to obtain benefits to which she was 
not entitled.  Therefore, she must forfeit all rights, claims 
and benefits under the laws administered by the VA (except 
laws pertaining to insurance benefits).

In deciding this case, the Board has considered the 
applicability of the VCAA, Pub. L. No. 106- 475, 114 Stat. 
2096, (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005)).  VA 
has issued final regulations to implement these statutory 
changes, codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2005).  

Under the Act, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).  There is no outstanding information or 
evidence needed to complete a claim in this case.  The 
appellant has provided the necessary information to complete 
her claim for benefits.  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to assist by way of providing notice.

The appellant submitted her claim in April 1995, 
approximately five and one-half years prior to the enactment 
of the VCAA.  The RO issued a decision in October 1995 that 
denied her claim.  Thus the initial unfavorable decision 
occurred before any VCAA notice in this case.  

The appellant's claim was initially before the Board in 
February 1997.  The Board found that new and material 
evidence had been submitted to reopen her claim for 
revocation of forfeiture.  The case was remanded to the RO 
for additional development.

The RO conducted the necessary development.  The appellant's 
claim remained denied and it was returned to the Board in 
October 1998.  The Board issued a decision that denied the 
appellant's claim in November 1998.

The appellant appealed the Board's decision to the Court.  
The Court vacated the Board's decision and returned the case 
to the Board.

After affording the appellant an opportunity to present 
additional argument or evidence in July 2001, the Board 
remanded the case for further development in April 2002.

The RO conducted additional development, to include two 
interviews of the appellant.  The RO also wrote to the 
appellant in June 2004 and provided her with the required 
notice as discussed above.

The RO continued to deny the appellant's claim.  She was 
issued a supplemental statement of the case (SSOC) in May 
2005.  She was provided notice as to why the evidence of 
record failed to establish revocation of forfeiture.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the appellant has been provided notice regarding the type of 
evidence needed to substantiate her claim.  She has been 
provided with notice of what VA would do in developing her 
claim and what she needed to do.  The appellant was asked to 
submit evidence that she had in support of her claim.  In 
summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board acknowledges the decision of the Court in Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004), which held in 
part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  In this 
case, the appellant's claim was filed several years prior to 
the enactment of the VCAA, and the initial unfavorable 
decision of October 1995 was issued prior to any VCAA notice.

Despite the timing of the VCAA notice in the case, the 
appellant has still been afforded proper VCAA notice.  The 
June 2004 RO letter provided her with the notice necessary to 
substantiate her claim, and to identify outstanding evidence.  
The letter advised her of her duties and those of VA, and 
advised her to submit her evidence to VA.  

The appellant has not alleged any adverse impact on her 
ability to support her claim as a result of the timing of the 
complete notice.  As noted above, the appellant's case was 
remanded in February 1997, and April 2002 to allow for 
additional development.  The appellant was then issued SSOCs 
that weighed the additional evidence in determining that it 
was not sufficient to establish entitlement to revocation of 
forfeiture. 

The Board finds that the RO's efforts, in total, afforded the 
appellant a "meaningful opportunity to participate 
effectively in the processing of her claim by VA" and thus 
"essentially cured the error in the timing of notice."  See 
Mayfield v. Nicholson, 19 Vet. App. 103, 128-29 (2005).  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159(c)-(e).  This section of the VCAA and 
regulation sets forth several duties for the Secretary in 
those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  However, in this case there is no outstanding 
evidence to be obtained, either by the VA or the appellant.  

The appellant has submitted a number of statements in support 
of her claim.  Several VA field examinations were conducted 
to develop evidence.  Her case was remanded on two occasions 
to afford her the opportunity to supplement the evidence of 
record.  

The Board finds that every effort has been made to seek out 
evidence helpful to the appellant.  The appellant has not 
alleged that there is any outstanding evidence that would 
support her contentions.  The Board is not aware of any 
outstanding evidence.  Therefore, the Board finds that the VA 
has complied with the spirit and the intent of the duty-to-
assist requirements found at 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)-(e) (2005).




ORDER

Forfeiture of VA benefits invoked against the appellant under 
38 U.S.C.A. § 6103(a) for fraud was proper; the benefit 
sought on appeal is denied.



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


